Citation Nr: 0515089	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Waiver of overpayment of Department of Veterans Affairs (VA) 
compensation in the amount of $71,064.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (the RO).

Procedural history

The veteran served on active duty from January 1982 to 
September 1995.

In October 2002, the RO advised the veteran of an overpayment 
of $71, 064 in VA compensation.  The veteran indicated 
disagreement with both the creation of that debt and with 
VA's attempt to recover it.  In October 2003, the RO's 
Committee on Waivers and Compromises (the Committee) upheld 
the existence of that debt and denied waiver thereof.  A 
statement of the case was issued in November 2003, and the 
veteran perfected his appeal by submitting a substantive 
appeal (VA Form 9) later that same month.


FINDINGS OF FACT

1.  The veteran received $66,434.40 in severance pay upon his 
separation from active service in September 1995, to be 
recouped by VA from the veteran's VA disability compensation, 
initially 50 percent as of October 1, 1995.

2.  In December 1999, the veteran's VA disability 
compensation was increased to 90 percent, effective as of 
October 1, 1995.  A January 2000 audit by VA showed that the 
veteran's severance pay of $66,434.40 had been recouped, and 
that the veteran was owed $6,087.60.  

3.  In April 2001, the veteran was awarded a total (100 
percent) disability rating, effective as of October 1, 1995.  
By letter dated April 30, 2001, the veteran was notified of 
this award.  On May 7, 2001, VA deposited a check of 
$135,276.37 in the veteran's account.

4.  VA thereafter determined that the veteran should have 
been awarded retroactive VA compensation in the amount of 
$64, 212.37, and that an overpayment in the amount of $71,064 
had been created.

5.  The charged indebtedness in the amount of $71,064 was 
validly created.

6.  There is no indication of fraud, misrepresentation, or 
bad faith on the part of the veteran.

7.  The veteran was at fault in the creation of the 
overpayment.

8.  Recovery of the overpayment would not result in undue 
financial hardship (i.e. would not deprive the veteran of the 
basic necessities of life).

9.  The failure of the government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  The creation of an overpayment of VA compensation 
benefits in the amount of $71,064, was proper.  38 C.F.R. 
§ 3.750 (2004).  

2.  Waiver of recovery of the overpayment of VA compensation, 
in the amount of $71,064, is not warranted. 38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has challenged the indebtedness in the amount of 
$71,064 which had been charged by VA due to overpayment of 
compensation.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

VA's duty to assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
became effective.  This legislation essentially provides that 
VA will notify and assist the claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5103, 
5103A 
(West 2002).  These changes, however, are not applicable to 
claims such as the one decided here.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  In Barger, the United States Court 
of Appeals for Veterans Claims (the Court) held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims.

Notwithstanding the inapplicability of the VCAA, general due 
process considerations have been adhered to by the RO.  See 
38 C.F.R. § 3.103 (2004).  
The RO has explained to the veteran the bases for denial of 
the claim, and afforded him the opportunity to present 
information and evidence in support of the claim.  The 
veteran was offered a hearing, which he declined.    

The Board also finds that the record on appeal is complete.  
In particular, the record includes updated information 
regarding the veteran's financial status. 



Factual Background

The salient facts are not in substantial dispute.

As was noted in the Introduction, the veteran left military 
service in September 1995.  Following his separation from 
service, the veteran received $66,434.40 in severance pay.  

In March 1996, the RO determined that his service-connected 
disabilities were 50 percent disabling when considered on a 
combined basis, effective as of October 1, 1995.  In the 
letter from the RO notifying him of this award, he was 
advised that his award was subject to recoupment of his 
severance pay by VA, and that "[e]ach month the entire 
amount of the benefits shown [in the letter] will be withheld 
until the full amount of this pay has been received."  

In December 1999, the veteran's VA disability compensation 
was increased to 90 percent, effective as of October 1, 1995.  
In the December 1999 letter from VA notifying him of his 
increased disability compensation, the veteran was advised, 
"Your award is subject to recoupment of severance/separation 
pay received from the Service Department in the amount of 
$26,240.40.  Each month $1458.00 will be withheld until the 
full amount of this pay has been received."  Later in 
December 1999, the veteran requested an audit, noting that 
since October 1, 1995 the total amount of VA compensation due 
him was $71,064.  A January 2000 audit by VA showed that the 
veteran's severance pay of $66,434.40 had in fact been 
recouped, and that the veteran was owed $6,087.60.  The 
veteran was issued a check in that amount.

In April 2001, the veteran was awarded a total (100 percent) 
disability rating, effective as of October 1, 1995.  By 
letter dated April 30, 2001, the veteran was notified of this 
award.  On May 7, 2001, VA deposited a check of $135,276.37 
in the veteran's account.  VA thereafter determined that an 
overpayment in the amount of $71,064 had been created; that 
is, the veteran should have been awarded retroactive VA 
compensation in the amount of $64,212.37 rather than 
$135,276.37.  

The veteran thereafter challenged the creation of the debt, 
noting that the RO had characterized its attempt to recover 
the excess amount as an attempt to recoup his service 
severance pay, which he pointed out had already been 
recouped.  The veteran alternatively requested waiver of the 
charged indebtedness.

Pertinent law and regulation

The Court has held that before adjudicating a waiver 
application, the lawfulness of a debt must first be decided.  
See Schaper v. Derwinski, 1 Vet. App. 430, 434-435 (1991).  
VA General Counsel has reinforced this obligation by holding 
that where the validity of a debt is challenged that issue 
must be developed before the issue of entitlement to waiver 
of the debt can be considered. See VAOGCPREC 6-98. Under 38 
U.S.C.A. § 7104(c) (West 1991 & Supp 1999), the Board is 
bound by the precedent opinions that are issued by the Office 
of the VA General Counsel.

Once it is determined that the indebtedness was validly 
created, but before moving on to the matter of waiver of the 
charged indebtedness, the matter of fraud, misrepresentation 
or bad faith must be addressed.  If there is an indication of 
fraud, misrepresentation or bad faith in the creation of the 
overpayment, waiver of the overpayment is automatically 
precluded, and further analysis is not warranted. 
See 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).

With respect to consideration of waiver itself, the standard 
of "equity and good conscience" will be applied.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the government. In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor. Where actions of the debtor 
contribute to the creation of the debt. (2) Balancing of 
faults. Weighing fault of the debtor against Department of 
Veterans Affairs fault. (3) Undue hardship. Whether 
collection would deprive debtor or family of basic 
necessities. (4) Defeat the purpose. Whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended. (5) Unjust enrichment. Failure to 
make restitution would result in unfair gain to the debtor. 
(6) Changing position to one's detriment. Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

See 38 C.F.R. § 1.965(a) (2004).

Analysis

Creation of the indebtedness

As has been discussed in the factual background above, the 
veteran has been charged with indebtedness to the government 
in the amount of $71,064.  This amount represents the 
$135,276.37 credited to him in May 2001, minus $64,212.37 
which VA calculated he was actually owed.

The veteran has challenged the creation of the debt.  He has 
pointed out that the $71,064 indebtedness in question has 
been characterized as the amount of his service severance 
payment, and notes that this amount had already been recouped 
by VA.  The veteran is correct; the January 2000 VA audit 
report shows that his severance had been recouped by VA.  
This does not, however, put to rest the matter of whether the 
indebtedness was validly created.  

A review of the record indicates that the cause of the 
overpayment resulted from the award of the 100 percent rating 
in April 2001.  In computing the amount of compensation the 
veteran was to receive pursuant to the increased disability 
rating (from 90 percent to 100 percent) retroactive to 
October 1, 1995, it appears that the RO inadvertently added 
the amount of compensation he had previously been due (the 
$71,064 he had cited to VA in December 1999) to the amount of 
retroactive compensation he was due as a consequence of the 
increase in disability rating from 90 percent to 100 percent, 
which was $64,212.37.  

It appears that, for some reason, the overpayment of $71,064 
was characterized by the RO as severance pay to be recouped.  
This is not correct.  As noted above the veteran's severance 
pay had previously been recouped.  This does not, however, 
invalidate the charged indebtedness.  It is clear that the 
indebtedness of $71,064 represents an amount which had 
previously been paid to the veteran by the government (his 
severance pay plus the $6,087.60 check sent him in December 
1999).  In essence, the veteran was paid the same amount 
twice.    

It is obvious that the creation of this debt is nothing more 
than an inadvertent act by the RO which, when computing the 
amount of retroactive compensation due the veteran in April 
2001, inadvertently took the amount that had been due the 
veteran in December 1999 ($71,064) and placed it in the wrong 
column of the ledger (that column in which "severance pay 
still to be recouped" was listed), thereby causing the 
amount due the veteran and the amount to be recouped to be 
added.  The result was a payment to the veteran of 
$135,276.37, with that $71,064 characterized as severance pay 
that had not been recouped.

In brief, the creation of the debt was the result of two 
clerical errors by VA: adding together the two retroactive 
payments, and characterizing the excess amount as service 
severance pay not yet recouped.  Although VA's handling of 
this matter is hardly a masterpiece of accounting skill, this 
does not obviate the fact that the veteran received $71,064 
more than what he was legally entitled to receive.     

The Board observes that it is not difficult to see why the 
veteran may be confused as to the amount of the charged 
indebtedness.  As he pointed out in his VA Form 9 in November 
2003, "I would have no idea [as to] how much I should 
receive since I was receiving nothing for so long [due to the 
recoupment] then was awarded individual unemployability." 
The Board adds, however, that the veteran, in December 1999, 
was apparently able to compute the amount of total 
compensation due at that time.

In any event, for reasons stated above, the Board finds that 
the overpayment indebtedness in the amount of $71,064 was 
validly created.



Fraud, misrepresentation or bad faith

The Court has held that the Board must independently address 
the matter of bad faith before addressing whether waiver 
would be appropriate under the applicable criteria of 38 
C.F.R. § 1.965(a).  See Ridings v. Brown, 6 Vet. App. 544 
(1994).

In this case, the veteran clearly had no role in the 
calculation of the amount paid; he made no representation 
that could be characterized as fraudulent, misrepresentation, 
or in bad faith.  Accordingly, the Board will move on to a 
discussion of the veteran's request for a waiver of the 
indebtedness.  

Equity and good conscience

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity and good conscience.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government. "Equity and good 
conscience" involves a variety of elements. These will be 
discussed immediately below.

(1)  Fault of the debtor

As has been alluded to above, in May 2001 the veteran 
received a check from the government in the amount of 
$135,276.37, including $71,064 which he should not have 
received.  Clearly, the veteran played no part in this.

However, as was noted by the Committee, the amount paid to 
him ($135,276.37) was such an extraordinary high amount for 
the difference in disability compensation between a 90 
percent rating and a 100 percent rating, that the veteran 
knew or should have known that the check he received was 
grossly excessive.  The veteran, in December 1999, was 
apparently able to compute the amount of total compensation 
due him at that time ($71,064).  It would not be unreasonable 
to conclude that he knew or should have known that the 
$135,276.37 paid to him a few months later was out of line.  
The veteran arguably should have questioned VA as to the 
accuracy of that payment instead of merely pocketing the 
money as he did.  In light of these facts, the Board finds 
that the veteran was somewhat at fault in the creation of the 
overpayment.

(2) Balancing of faults

There is no question, as explained by the Board above, that 
VA grossly miscalculated the amount to be paid the veteran in 
May 2001.

After having considered the matter, the Board believes that 
VA's fault in send the veteran a grossly excessive check is 
balanced by the veteran's fault in not reporting it. 

(3) Undue hardship

Applicable regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of life's basic necessities.  See 38 C.F.R. § 
1.965(a).  

In this case, a VA Form 5655, Financial Status Report (FSR), 
dated in November 2002 shows that the veteran reported 
monthly income of $3,576 and monthly expenses of $3,342, 
leaving him with a monthly surplus of $234.  It also showed 
that he had $158,000 in savings, along with three automobiles 
with a total resale value of $32,000.  He listed no debts.  

A FSR submitted in November 2003 shows monthly income of 
$3,486 and monthly expenses of $3,295, leaving him with a 
monthly surplus of $191.  This report again shows savings of 
$158,000, and three automobiles with a total resale value of 
$23,000.

Given this level of liquidity, the veteran has not 
demonstrated that collection of the overpayment would be a 
financial hardship to him.  The most recent FSR shows that 
his monthly income exceeds his expenses by almost $200, and 
that he has a bank balance of $158,000.  Obligations to the 
Government should be afforded the same consideration and 
attention he provides to his other obligations.  It is not 
shown that recovery of the overpayment would prevent the 
veteran from providing for life's basic necessities.

(4)  Defeat the purpose

In essence, the purpose of the VA compensation system is to 
make up for impairment of a veteran's earning capacity 
resulting from service-connected disability.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for a loss 
of working time proportionate to the severity of the 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

In this case, the veteran is in receipt of a 100 percent 
disability rating, effective from the time he left military 
service.  The overpayment which is in question here is 
indisputably over and above the amount the government is 
obligated to compensate the veteran.  Accordingly, repayment 
of the indebtedness would not defeat the objective for which 
the benefits were intended. 

The Board observes in passing that the veteran has expressed 
unhappiness over the fact that his military severance pay was 
recouped, and that he received no compensation from VA for 
many years while this was done.  This is a matter of law, in 
that Congress has determined that a veteran is not entitled 
to receive both military severance and VA compensation.  

(5)  Unjust enrichment

The veteran received $71,064 more than he was entitled to 
under the law.  For him to be allowed to keep that amount 
merely because VA erred in sending him an excessive check 
would clearly be unjust and would amount to unjust 
enrichment.  
This is not a matter of "finders keepers" -- the veteran 
has no more right to keep an excessive payment than any other 
person. 

The Board believes that unjust enrichment is the single most 
important factor in arriving at its decision. 

(6) Changing position to one's detriment

The veteran has not contended, and the evidence does not 
show, that he had relinquished a valuable right or incurred a 
legal obligation in reliance on his VA benefits.

The list of elements contained in the regulation is not all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).  The Board, however, has not identified 
any other factor which should be considered, and the veteran 
has pointed to none.

The bottom line in this case is the fact that the veteran was 
erroneously overpaid by VA in the amount of $71,064.  This 
amount should be, and can be, repaid.  Failure to make 
restitution would result in unfair gain to the veteran, 
because he received monetary benefits to which he was not 
entitled.  To allow him to profit by retaining the 
substantial amount which was erroneously paid clearly would 
be against the standard of equity and good conscience.

Under these circumstances, the Board finds that recovery of 
the overpayment of benefits would not be against equity and 
good conscience. As such, the claim on appeal must be denied.


ORDER

Indebtedness in the amount of $71,064 was validly created.  
Waiver of recovery of the overpayment of VA compensation in 
the amount of $71,064 is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


